IaSe 3:18-CV-02643-WQH-BGS Documentl Filed11/19/18 Page|D.l PagelofB

 

 

 

 

 

 

 

 

 

 

 

1 Name': Robert Raya
2 A.ddress: 7895 Rancho Fanita D'r., Unit F
3 Address: Santee, CA 92071 FlLED
4 Phon-e: (510) 364-3431
5 Email: robertray. -a@gmail.com NOV 19 2018
6 Plaintiff: 111 Pro Se ` :?u$'i:al::i §§;T"EEHET¢::EEEEWV
7 _
8
9__
10 UNITED sTA'r-ES DISTRICT cOURT
11 SOUTHERN D:STRICT or CALIFORNIA_
12 '1acv2643 WQHBGS
13 : Raya, Robert, Case No.: [Case No.]
:: V. Plamnff’ _ERISA Complaint
16 Calbiotech
' 17 " ` ` Defendant.'
18 '
19 1 Introduction
20 1. The plaintirr, Roberc_ Raya, brings this civil action against the defendam,
21 Calbiotech_, under the Emp`loyee' Retirement Income Security'Act of`1974
22 (ERISA). The Cal_bioteeh, rnc. 401(1<) Pmm sharing man (rhe Pl-an) is a qualified
23 plan, which is covered by ERISA. Plaintiff seeks to recover penalties imposed on
24 C.albio'tech under'29 U.S.C l 132(a)(1)(A). for failing or refusing to provide a
25 S-ummary Plan Desc_ript-ion within 30 days of .aj written request
26 '
'27
28

fCase N€).`§

 

 

 

 

 

base 3:18-cV-02643-WQH-BGS Documentl Filed11/19/18 Page|D.Z PageZofB

 

 

1
2 Jurisdiction
2 2 Jurisdiction is conferred upon this court by 28 U.S`.C. 1331 Which gives federal
2 district courts original jurisdiction over all civil actions arising under the laws of
2 the United States. Federal question jurisdiction arises pursuant to 29 U.S.C.
6 1132(e) Which gives district courts exclusive jurisdiction over civil actions brought
7 under ERISA.
8
9
10 mg§
11 Venue is proper pursuant to 29 U.S.C. 1132(e)(2) because the defendant
12 is located and administers the plan in the county of San Diego, within
13 this district and the plan administrator failed to provide required
14 documents While in the county of San Diego and Within this district.
15
16 w
12 Robert Raya, the Plaintiff, is a former employee of Calbiotech and a beneficiary
12 and participant in the Plan as defined by ER_ISA, 29 U.S.C. 1002(8) and 29 U.S.C.
12 1002(7). Mr. Raya resides in Santee, Within California’s southern district
20 Calbiotech is the Defendant and is identified on plan documents as the Plan
21 Administrator as defined by ERISA, 29 U.S.C. 1002(16)(A). Calbiotech is a
22 California biotech company and is located at 1935 Cordell Ct.; El Cajon, CA
:: 92020. Calbiotech Was a private, for- profit company owned by Noori Barka until
25 it Was acquired by Erba Manheim in 2017.
26
28

 

 

[:Case No.`_l

 

 

|Case 3:18-cV-02643-WQH-BGS Documentl Filed11/19/18 Page|D.S PageSofB

 

1 6. Mr. Raya was employed with Calbiotech for 8 ‘/2 years beginning in June of 2008

2 and ending Dec 1“, 2016.

3 7. The Calbiotech, Inc. 401(k) Profit Sharing Plan went in to effect in 2008 and Mr.

4 Raya enrolled in the plan in 2009.

5 8. Mr. Raya made 7 separate written requests for a copy of the plan description

6 Requests were made on July 26, 2016; Aug 8*', 2016; Nov. 30‘1‘, 2016; Dec. 7"1,

7 2016; Dec. 13“‘, 2016; Feb. 6, 2018; and Feb 23“1 2018.

8 9. Calbiotech failed or refused to provide a Summary Plan Description or a written

9 plan description of any kind, as described in 29 U.S.C. 104(b)(4), until after the 7th
10 request. Calbiotech provided the Calbiotech, Inc. Volume Submitter Profit
1 1 Sharing/401(k) Plan Adoption Agreement on Feb. 26“1, 2018. 580 days had passed
12 since Mr. Raya wrote his initial written request on Jul 26“1, 2016.
13 10. On Dec 14‘h, 2016, Calbiotech provided a false or fraudulent document titled
14 carbiatach, ina 401(1<) Prant sharing Plan summary Plan Descriptian. This
15 misleading SPD was presented to Mr. Raya as a valid, up to date, official Summary
16 Plan Description of the 401(k) plan Mr. Raya was currently participating in. lt
17 failed to correctly identify the plan as a Safe Harbor plan and it made no mention
18 of the major identifying feature of the plan, which is a mandatory automatic
19 employer match of elected deferrals, up to 4%. This inaccurate document failed to
20 meet the requirements of 29 C.F.R. 2520.102-3 which describes information that
21 must be included in a summary plan description
22 1 l. Calbiotech’s failure or refusal to provide a plan description prevented Mr. Raya
23 from identifying hundreds of missed contributions to his 401(k) account as
22 Calbiotech failed to make their mandatory contributions year after year.
:: 12. Calbiotech provided a false or fraudulent SPD to Mr. Raya on Dec. 14“*‘, 2017. The
27 misrepresentations and omissions in this document directly caused Mr. Raya to
28 allow a general waiver and release given to him by Calbiotech to be executed and

3
}_'_Caaa Na.'_§

 

 

 

 

lchase 3:18-cV-02643-WQH-BGS Documentl Filed11/19/18 Page|D.4 Page4of5

 

1 go in to effect on Dec. 15, 2016. The fraudulent SPD withheld and omitted any
2 description of Calbiotech’s true obligations and mandatory contributions required
3 by the plan. If Calbiotech had provided a true and complete copy of the authentic
4 SPD, Mr. Raya would have immediately become aware of Calbiotech’s deception
5 and years of missed payments owed to him. He would have never allowed the
6 general waiver to go in to effect and he Would have the chance to file a lawsuit to
7 recover the substantial losses he suffered as a direct result of Calbiotech’s
3 deception and Mr. Raya’s termination
9
10 Claims
11 (Claim for penalty pursuant to 29 U.S.C. 1132(a)(1)(A) against the plan
12 administrator, Calbiotech)
12 13. P]aintiff realledges paragraphs 1 through 12. 1
12 14. 29 U.S.C. 1132(a)(1)(A) authorizes a plan participant or beneficiary to bring a civil
12 action against a plan administrator who fails to provide required documents for
12 more than 30 days after a written request
12 15 . 29 U.S.C. 1132(a)(l)(A), (ERISA 502(c)), provides that
:: Et. any administrator who fails or refuses to comply with a written request for any
information Which such administrator is required by this title to furnish to a participant or
20 beneficiary (unless such failure of refusal results from matters reasonably beyond the
21 control of the administrator) within 30 days of such request may in the courts discretion
22 be held personally liable to such participant or beneficiary in the amount of up to $100
23 per day from the date of such failure or refusal, and the court may, in its discretion, order
24 such other relief as it deems proper.
25 16. Pursuant to 29 C.F.R. 2575.5020-1, the maximum penalty is increased to $110 per
26 day.
27 17. 29 U.S.C. 1024(b)(4) requires that a plan administrator furnish to a participant
28

 

 

upon request instruments under Which the plan is established or operated

4
[Case l\io.`]

 

 

 

chase 3:18-cV-02643-WQH-BGS Documentl Filed11/19/18 Page|D.B PageBofB

 

 

 

 

1 18. Defendant failed or reii.lsed to provide any plan description to Mr. Raya from Jan.
2 26, 2016 through Dec. 14th 2018, a fatal of 580 days
3
4
R¢HM__M
: Wherefore the plaintiff requests that the court grant the following relief:
7 19. For statutory penalties against Calbiotech in the amount of $l 10 per day awarded
8 to Mr. Raya pursuant to 29 U.S.C. ll32(a)(l)(A)
9 20. F or such other relief as the court deems proper
10
1 l
12
13
14 I declare under penalty of perjury that the foregoing is true and correct.
15
16 ////r/QCW WZJ
:; Date Sigharure
19 1231/afl ga ve
20 Printed Name 2
21
22
23
24
25
26
27

[\)
00

{`,Case No.]

 

 

 

 

